Citation Nr: 0730339	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  06-09 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 2002).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1942 to November 
1945.  He died in February 2005.  The appellant is his 
surviving spouse.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which, in pertinent part, denied 
service connection for the cause of the veteran's death and 
entitlement to DIC under 38 U.S.C.A. § 1318.  

In her March 2006 Form 9 (substantive appeal) the appellant 
indicated that she wanted a hearing before a Veterans Law 
Judge in Washington, D.C.  However, in an annotation on the 
Form 9 she added that she could not attend this hearing, but 
her representative would.  In his June 2006 statement, the 
appellant's representative clarified that the appellant would 
not be able to attend a personal hearing in Washington, D.C. 
and she did not want a personal hearing at any level.  As 
such, the Board finds no outstanding hearing requests of 
record.  

In September 2007 the Board granted a motion to have this 
case advanced on its docket.  

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

The veteran was not in receipt of, or entitled to receive, 
compensation at the 100 percent rate due to service connected 
disability for a period of at least 5 years immediately 
following his discharge from active service, or for 10 or 
more years prior to his death.  


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. 
§ 1318 (West 2002); 38 C.F.R. § 3.22 (2007).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2007).

As will be explained below, the claim of entitlement to DIC 
lacks legal merit.  As the law, and not the facts, is 
dispositive of the claim of entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318, the duties to notify and 
assist imposed by the VCAA are not applicable to the claim.  
See Beverly v. Nicholson, 19 Vet. App. 394 (2006); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  

In any event, a February 2006 VCAA letter informed the 
appellant of the information and evidence necessary to 
substantiate her claim of entitlement to DIC benefits under 
38 U.S.C.A. § 1318, her and VA's respective responsibilities 
for obtaining information and evidence under the VCAA, and 
advised the appellant to submit any evidence in her 
possession pertinent to her appeal.  


II.  Analysis

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to 
the surviving spouse of a "deceased veteran" in the same 
manner as if the veteran's death is service connected.  
38 U.S.C.A. § 1318 (West 2002).  

A "deceased veteran" for purposes of this provision is a 
veteran who died not as the result of the veteran's own 
willful misconduct, and who either was in receipt of, or 
entitled to receive, compensation at the time of death for a 
service connected disability rated totally disabling.  
38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (2007).  

The service connected disability must have been (1) 
continuously rated totally disabling for 10 or more years 
immediately preceding death, (2) continuously rated totally 
disabling for at least 5 years from the date of the veteran's 
separation from service, or (3) if the veteran was a former 
prisoner of war who died after September 30, 1999 and the 
disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b).  The total rating may be schedular or 
based on unemployability.  38 C.F.R. § 3.22.  

The appellant has not contended, nor is there any evidence of 
record showing, that the veteran was a prisoner of war.  
Thus, 38 U.S.C.A. § 1318 benefits cannot be awarded on this 
basis.  

"Entitled to receive" means that at the time of death, the 
veteran had a service connected disability rated totally 
disabling by VA but was not receiving compensation for any of 
various administrative reasons delineated, if there was new 
and material evidence consisting of service department 
records, or if the veteran had applied for compensation but 
had not received total disability compensation due solely to 
clear and unmistakable error (CUE) in a VA decision regarding 
the issue of service connection, disability evaluation, or 
effective date.  38 C.F.R. § 3.22(b).  

The provisions of 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, formerly provided that 
benefits could be paid where the veteran was entitled or 
"for any reason... was not in receipt of, but would have been 
entitled to receive compensation" at the 100 percent rate 
for 10 or more years immediately preceding death.  38 C.F.R. 
§ 3.22 (1999).  This language was interpreted as permitting 
"hypothetical entitlement" to benefits under 38 U.S.C.A. 
§ 1318.  Marso v. Principi, 13 Vet. App. 260 (1999).  

Under the theory of "hypothetical entitlement" VA was 
required to determine whether the veteran would have been 
entitled to payment at the 100 percent rate for 10 years 
prior to death if he had filed a claim for the benefit.  Id.  
Hypothetical entitlement was, however, subject to decisions 
made during the veteran's lifetime.  Id.  

In January 2000 VA amended 38 C.F.R. § 3.22 to clarify that 
the award of DIC benefits was limited to cases where the 
veteran, during his or her lifetime, had established the 
right to receive total service connected disability 
compensation for the period of time required by 38 U.S.C.A. 
§ 1318, or would have established such right but for clear 
and unmistakable error (CUE) in the adjudication of a claim 
or claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000) (codified at 
38 C.F.R. § 3.22 (2000)).  The regulation, as amended, 
specifically prohibits "hypothetical entitlement" as an 
additional basis for establishing eligibility.  

In National Organization of Veteran's Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F. 3d 1373, 1377 (Fed. 
Cir. 2003) (NOVA II), the Federal Circuit observed that VA 
had determined that the "entitled to receive" language 
under 38 U.S.C.A. § 1318 should be interpreted in accordance 
with the revised 38 C.F.R. § 3.22.  The Federal Circuit also 
held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  
Id. at 1379-1380.  

Here, the appellant filed her claim for DIC benefits pursuant 
to the provisions of 38 U.S.C.A. § 1318 in April 2005.  As 
such, the Board is prohibited from considering "hypothetical 
entitlement" as an additional basis for establishing 
eligibility.  See 38 C.F.R. § 3.22.  

The result of the foregoing is that the only possible ways of 
prevailing on a claim for benefits under 38 U.S.C.A. § 1318 
would be:  (1) meeting the statutory duration requirements 
for a total disability rating at the time of death; (2) 
showing that such requirements would have been met but for 
CUE in a previous decision; (3) showing that there were 
administrative circumstances preventing payment that the 
veteran would otherwise have been entitled to; or (4) showing 
that additional evidence had been submitted to VA that was 
new and material and consisted of service department records.  

At the time of the veteran's death he was service connected 
for post-traumatic stress disorder (PTSD), evaluated as 70 
percent disabling, and bilateral hearing loss, evaluated as 
10 percent disabling, both effective August 12, 2002.  The 
veteran was also in receipt of TDIU, also effective August 
12, 2002.  

Clearly, the veteran was rated as totally disabled due to 
service connected disability at the time of his death.  
However, the August 12, 2002 effective date for TDIU does not 
meet the 10 year rating requirement preceding the veteran's 
death in February 2005.  During the veteran's lifetime, he 
did not challenge the effective date for TDIU, which was 
awarded in August 2004.  Rather, in an August 2004 letter to 
the RO, the veteran expressed thanks for the award of TDIU, 
the increased evaluation for PTSD, and the earlier effective 
dates established for PTSD and bilateral hearing loss.  He 
specifically stated that, based on this favorable action, he 
wished to withdraw all issues currently on appeal.  

Moreover, in this case the appellant has not claimed 
entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
based on the submission of new and material service 
department records to reopen a previously final VA decision, 
or argued that, but for the receipt of VA or military 
retirement pay, the veteran would have been entitled at the 
time of his death to receive compensation for a service 
connected disability that was continuously rated totally 
disabling by schedular or unemployability rating for 10 or 
more years immediately preceding death, or was continuously 
rated totally disabling by schedular or unemployability from 
the date of the veteran's discharge from service.  

The Board also notes that neither the appellant nor her 
representative has raised a claim of CUE in a final rating 
decision pursuant to 38 C.F.R. § 3.105(a).  See Fugo v. 
Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6 Vet. App. 
242 (1994) (emphasizing the pleading requirements for 
raising, and burden of proof for establishing, a CUE claim).  
The appellant has not asserted, nor does the record show, 
that the law or facts, extant at the time of the August 2004 
rating decision, which established TDIU effective in August 
2002, were incorrectly applied.  

The appellant resubmitted with her March 2006 Form 9 
(substantive appeal) an April 2004 letter in which she stated 
that the veteran stopped working in 1979 due to back pain, 
and a March 2006 statement that the veteran's laborious work 
in service resulted in back problems.  These letters, taken 
together, can be read as an argument that the veteran was 
entitled to a 100 percent disability rating based on 
unemployability from 1979 due to a back condition incurred in 
service.  However, such argument is tantamount to a 
"hypothetical claim" for entitlement, which is expressly 
excluded from consideration.  See 38 C.F.R. § 3.22.  

In a May 2005 letter, a Vet Center therapist reported that 
the veteran's service records were destroyed in a fire at the 
National Personnel Records Center (NPRC), causing recognition 
of his service connected disability to be significantly 
delayed.  The therapist added that the veteran had been 
treated for a "nervous condition" for decades prior to the 
grant of service connection.  

The above implied argument, that the grant of service 
connection should have been earlier based on earlier records 
of treatment for a nervous condition is also tantamount to a 
"hypothetical claim" for entitlement.  Further, the record 
reflects that the veteran did not file any claim for service 
connection until August 12, 2002.  As such, service 
connection, and, therefore, a disability evaluation of 100 
percent, could not be established prior to this date, as the 
veteran's initial claim was not filed within one year of 
separation form service.  See 38 U.S.C.A. § 5110(a), (b); 
38 C.F.R. § 3.400(b) (The effective date for a grant of 
service connection is the day following the date of 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service.  Otherwise, it is the date of receipt of claim, 
or the date entitlement arose, whichever is later.).  

Thus, there is nothing to change the fact that the veteran 
had no service connected disability rated as totally 
disabling for at least 10 years prior to his death.  As the 
law is dispositive of the appellant's claim for DIC under the 
provisions of 38 U.S.C.A. § 1318, the claim must be denied 
because of the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318 is 
denied.  


REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to her claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

The certificate of death shows that the veteran died on 
February [redacted], 2005, at the Alden Court Nursing and 
Rehabilitation Center, a nursing home.  The death certificate 
was signed by Dr. Reimer.  However, records from this nursing 
home, to include the veteran's terminal treatment, have not 
been associated with the claims file.  These records are 
pertinent to the claim of entitlement to service connection 
for the cause of the veteran's death, and therefore, VA has a 
duty to obtain them. 38 U.S.C.A. § 5103A(b).

In the context of a claim for DIC benefits, section 5103(a) 
notice must be tailored to the claim.  The notice should 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Unlike a claim to 
reopen, an original DIC claim imposes upon VA no obligation 
to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased veteran's lifetime was not granted.  Where a 
claimant submits a detailed application for benefits, VA must 
provide a detailed response.  Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).

The RO sent the appellant VCAA notice in February 2006.  This 
letter advised her that, in order to substantiate her claim, 
the medical evidence would have to show a reasonable 
probability that the veteran's death was caused by injury or 
disease that began in service.  However, this letter failed 
to specifically include a statement of the conditions for 
which the veteran was service connected at the time of his 
death.  As the claim is being remanded, the appellant should 
be provided with such notice.  

Accordingly, the case is REMANDED for the following action:

1. Send the appellant a VCAA notice 
letter in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
specifically informing her of the 
information and evidence required to 
substantiate her claim, to include notice 
as outlined by the Court in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

2.  Take the necessary steps to obtain 
all treatment records from Alden Court 
Nursing and Rehabilitation Center, 
including terminal treatment records.  

3.  After ensuring the development is 
complete, to include any additional 
medical opinion deemed necessary, please 
re-adjudicate the claim.  If the claim 
remains denied, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


